Citation Nr: 1227079	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  05-24 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for an injury to Muscle Group XX (lumbar spine) with degenerative joint disease.

2.  Entitlement to an earlier effective date than April 18, 2012, for a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from January 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Although the Veteran initially requested a Travel Board hearing when he perfected an appeal, he withdrew his hearing request in April 2008.  See 38 C.F.R. § 20.704 (2011).

In November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In addition to remanding the currently appealed increased rating claim for an injury to Muscle Group XX, the Board also remanded a claim of entitlement to a total disability rating based on individual unemployability (TDIU), an increased rating claim for PTSD, and a claim of entitlement to special monthly compensation based on the need for aid and attendance/housebound status.

In a May 2012 rating decision, the RO granted a 100 percent rating effective April 18, 2012, for the Veteran's service-connected PTSD and also granted special monthly compensation based on the need for aid attendance effective April 18, 2012.  The grant of a schedular 100 percent rating for the Veteran's service-connected PTSD renders his appeal for a TDIU moot.  Accordingly, and in light of the grant of special monthly compensation, the Veteran's claims for a TDIU and for special monthly compensation are no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

In June 2012, the Veteran disagreed with the effective date assigned for the 100 percent rating for his service-connected PTSD.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an earlier effective date than April 18, 2012, for a 100 percent rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent evidence shows that, prior to April 18, 2012, the Veteran's service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease was manifested by, at worst, moderate limitation of motion of the lumbar spine.

2.  The competent evidence shows that, effective April 18, 2012, the Veteran's service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease is manifested by severe pain.


CONCLUSION OF LAW

The criteria for a 60 percent rating effective April 18, 2012, for service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.73, Diagnostic Code (DC) 5320 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in August 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Board notes in this regard that Vazquez-Flores notice was issued to the Veteran and his service representative in September 2009.

The Veteran has not alleged that he received inadequate VCAA notice in this case.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  The Board concludes that, because there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no additional VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding VCAA notice not required where there is no reasonable possibility that additional development will aid the Veteran).  

As will be explained below in greater detail, the evidence supports granting a 60 percent rating effective April 18, 2012, for the Veteran's service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the August 2006 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the August 2006 letter was issued to the Veteran and his service representative prior to the January 2007 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the Veteran's claim is being granted in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  In response to a request from VA for the Veteran's complete Social Security Administration (SSA) records, SSA notified VA in September 2009 that it had no records for the Veteran because they had been destroyed.  SSA also notified VA that the Veteran had not applied for SSA disability benefits.  The Veteran confirmed in January 2010 correspondence with the RO that he had not applied for SSA disability benefits but was receiving SSA benefits based on his age.  The RO formally determined in a January 2010 memorandum that the Veteran's SSA records did not exist and further attempts to obtain them would be futile.  The Board agrees.

The Veteran was afforded VA examinations in April 2011 and in April 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease is more disabling than currently evaluated.  He specifically contends that this disability results in constant pain and an inability to lift anything or stand up on his own without assistance.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease currently is evaluated as 20 percent disabling under 38 C.F.R. § 4.73, DC 5320 (Muscle Group XX).  See 38 C.F.R. § 4.73, DC 5320 (2011).

DC 5320 defines the function of Muscle Group XX as postural support of the body and extension and lateral movements of the spine.  Muscle Group XX also involves the spinal muscles (sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions)).  For the muscles of the lumbar region, as in this case, a 20 percent rating is assigned for moderate muscle injury.  A higher 40 percent rating is assigned for moderately severe muscle injury.  A maximum 60 percent rating is assigned for severe muscle injury to the muscles of the lumbar region.  Id.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c) (2011).  Evaluating a muscle injury requires an analysis of the extent of the initial injury in addition to the current level of disability.  In general, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.56(d) (2011).  

Slight muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through and through or deep penetrating wound due to high-velocity missile or large or multiple low velocity missiles or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than what is required for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damages to muscle groups in the missile track; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and tests of strength and endurance compared with the sound side demonstrate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

The Board finds that the evidence supports granting a 60 percent rating effective April 18, 2012, for an injury to Muscle Group XX (lumbar spine) with degenerative joint disease.  The competent evidence shows that, prior to April 18, 2012, the Veteran's service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease was manifested by, at worst, moderate limitation of motion of the lumbar spine (as seen on VA examination in April 2011).  The Veteran's service treatment records show that, while in combat in the Pacific Theater of Operations during World War II, the Veteran sustained back injuries from enemy machine gun fire on Guadalcanal.  A bullet lodged in his back and pierced the left side of his helmet and grazed his scalp.  He had pain on walking and was evacuated to a hospital ship on the afternoon of his injuries.  He was hospitalized for approximately 1 month and then returned to duty.  

The Veteran's recent VA and private treatment records show that, in a September 2006 letter, J.R.B., M.D., stated that the Veteran had suffered from chronic low back pain since his in-service shrapnel wound.  "This injury certainly would have resulted in at least some degree of post traumatic arthritis and debility."  Dr. B. explained that an August 2006 x-ray of the Veteran's lumbar spine showed a metallic radiopaque foreign body located to the right of the L2-3 disk "thought to represent his known, retained shrapnel."  A computerized tomography (CT) scan of the Veteran's lumbar spine taken in September 2006 had shown "diffuse arthritic changes, disk bulges, lateral recess and foraminal narrowing and thecal sac stenosis."  There also was a 1.6 x 0.4 centimeter radiopaque foreign body at the deep margin of the right spinal erector muscle.

In December 2006, a VA examiner opined that it was more likely than not that the Veteran's in-service shrapnel wound and injury to Muscle Group XX caused his current multi-level lumbar spine degenerative changes.

On VA examination in April 2009, the Veteran's complaints included a moderate wound to Muscle Group XX with lumbar spine degenerative joint disease.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran used a cane intermittently.  He denied experiencing any flare-ups of muscle problems.  Physical examination showed 5/5 strength in all extremities and no abnormalities of spinal muscles.  X-rays of the lumbar spine appeared stable.  

On VA examination in April 2011, the Veteran's complaints included worsening degenerative joint disease of the lumbar spine for the previous 2 years which he rated "at baseline" as 2/10 on a pain scale (with 1/10 being the least pain and 10/10 being the worst pain imaginable).  The Veteran reported that he had been shot at while on Guadalcanal in 1942 and a bullet pierced his helmet, breaking it in to pieces with some of the pieces piercing his back "causing a laceration as well as temporary paralysis."  The Veteran stated that he could not move his leg and was unable to feel his legs for a day or more after this injury occurred.  He also reported that he had compensated for this injury adequately ever since service.  The Veteran reported further that, if he stood up "for a short period of time, it exacerbates his back pain" to 10/10 "in 10 minutes or less.  The pain is severe enough that he does not shave himself standing [but] he sits to shave."  His walking and time standing was limited due to his severe back pain.  He did not take any pain medication for his back pain.  He denied any current muscle pain but reported "aching in his back."  He denied any bowel or bladder impairment.

Physical examination in April 2011 showed he was slow to stand up, walked with a cane and reported using a walker at home, unstable walking, a 2 centimeter (cm) scar in the upper lumbar region of his back with some underlying tissue but no breakdown, tenderness, or thickening of the scar, some mild atrophy of the subcutaneous muscles in the upper lumbar region of his back.  Range of motion testing showed he was unable to extend "at all," flexion from 0 to 40 degrees, and all with pain.  There was increased pain with resulting weakness after repetitive range of motion testing and after standing for 10 minutes.  Rotation was from 0 to 35 degrees on the left and from 0 to 20 degrees on the right.  Lateral flexion was from 0 to 12 degrees on the left and from 0 to 15 degrees on the right.  There was an increase of 50 percent in pain and weakness after repetitive range of motion testing.  Reflexes in the patellars and ankles were absent.  There was no sensory loss.  There also was "obvious discomfort upon standing, which is increased upon standing longer.  During the range of motion testing, he is noticed to bend his legs to attempt to flex more fully."  X-rays of the lumbar spine taken in April 2009 were reviewed and showed degenerative changes most prominent at L4-L5.  The diagnoses included back muscle impairment Muscle Group XX and degenerative joint disease of the lumbar spine with a history of significant trauma sustained in 1942.

In a June 2011 addendum to the April 2011 VA examination report, the VA examiner stated that she had reviewed the Veteran's claims file.  She stated that her April 2011 opinions had not changed.

On VA examination on April 18, 2012, the Veteran's complaints included significant back pain "such that he can only stand to brush teeth for a short period of time and then must sit.  He requires some assistance with grooming.  Much of his limitation is due to back pain and lack of coordination of his feet."  The Veteran reported that he spent most of the day in a recliner.  "Showers are a monthly event, generally due to fear of falling, and back pain.  Veteran is not left alone due to inability to be agile and get quickly out of the house."  The Veteran used a wheelchair when he left his house due to his back pain.  He experienced dizziness weekly "but less than daily."  His imbalance affected his ability to ambulate constantly or nearly constantly.  He was unable to perform dressing and undressing, bathing, or grooming.  Physical examination showed he was only able to get around within his home without the assistance of another person and used a walker, severe constant back pain "which is worse when he standing," functional limitations of the bilateral lower extremities with muscle weakness and lack of coordination, abnormal weight bearing in that he "does not appear stable even with [a] cane," and abnormal propulsion that was slow and dragged his feet.  The VA examiner stated that the Veteran "requires significant assistance due to his service-connected back pain and weakness and bilateral foot pain and weakness."  The diagnosis was Muscle Group XX injury with severe pain, weak feet, instability of ambulation, and significant limitation in the ability to walk.

The Veteran has asserted consistently during the pendency of this appeal that his service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease is more disabling than currently evaluated.  The competent evidence supports his assertions and demonstrates that this service-connected disability is manifested by severe pain in the lumbar spine, at least effective April 18, 2012.  Prior to April 18, 2012, the competent evidence shows that the Veteran's service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease was manifested by no more than moderate limitation of motion and degenerative changes of the lumbar spine.  For example, VA examination in April 2009 showed that the Veteran used a cane only intermittently for ambulation.  He denied experiencing any flare-ups of muscle problems related to his in-service muscle injury to Muscle Group XX.  Physical examination showed 5/5 strength in all of the Veteran's extremities and no abnormalities of his spinal muscles.  X-rays of the lumbar spine taken in April 2009 also appeared stable.  The Veteran reported on VA examination in April 2011 that he had compensated adequately since service for the disability that he had experienced as a result of his in-service muscle injury to the lumbar spine.  VA examination on April 18, 2012, documented the presence of significant pain in the Veteran's lumbar spine due to his service-connected muscle injury to Muscle Group XX.  The Veteran also needed a cane constantly when venturing outside of his home and a walker when inside his home.  The April 2012 VA examination also showed the presence of functional limitations in the Veteran's lower extremities due to his service-connected disability, significant instability in standing and walking even with constant use of a cane and walker, and noted that his wife's assistance was required constantly due to the physical limitations caused by his service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease.  Thus, the Board finds that the Veteran's service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease worsened significantly effective April 18, 2012, and resulted in severe disability to the muscles of the lumbar spine as of that date.  In summary, the Board finds that the criteria for a 60 percent rating effective April 18, 2012, for the Veteran's service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease are met.  See 38 C.F.R. § 4.73, DC 5320 (2011).

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes in this regard that, in this decision, the Veteran has been awarded the maximum schedular rating available for his service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease effective April 18, 2012.  Id.

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of this service-connected disability.  This is especially true because the 60 percent rating assigned in this decision for the Veteran's injury to Muscle Group XX (lumbar spine) with degenerative joint disease effective April 18, 2012, contemplates severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has been retired throughout the pendency of this appeal.  A review of the claims file shows that the Veteran's wife reported that her husband had retired in 1995 after practicing law for approximately 50 years because of problems with his memory and his back.  The Veteran also has not been hospitalized for treatment of his service-connected injury to Muscle Group XX (lumbar spine) with degenerative joint disease at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 60 percent rating effective April 18, 2012, for an injury to Muscle Group XX (lumbar spine) with degenerative joint disease is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of entitlement to an earlier effective date than April 18, 2012, for a grant of a 100 percent rating for PTSD can be adjudicated.

As noted in the Introduction, after the RO granted a 100 percent rating effective April 18, 2012, for the Veteran's service-connected PTSD in a May 2012 rating decision, the Veteran submitted a VA Form 21-4138 dated on June 22, 2012, and date-stamped as received by the RO on July 10, 2012, in which he disagreed with the effective date assigned for the 100 percent rating for his service-connected PTSD.  He specifically contended that he was entitled to an effective date of April 2004 for this disability rating.  To date, the RO/AMC has not issued a Statement of the Case (SOC) on the Veteran's earlier effective date claim for a 100 percent rating for service-connected PTSD.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the RO/AMC should issue an SOC on the Veteran's claim of entitlement to an earlier effective date than April 18, 2012, for a grant of a 100 percent rating for PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Issue an SOC on the claim of entitlement to an effective date earlier than April 18, 2012, for a 100 percent rating for PTSD to the Veteran and his service representative.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


